Citation Nr: 1137867	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-28 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for status post laminectomy of the lumbar spine.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 20 percent rating for status post laminectomy of the lumbar spine.

In September 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward flexion of the lumbar spine to 35 degrees; The Veteran has had no periods of physician prescribed bed rest; there is no favorable or unfavorable ankylosis of the entire thoracolumbar spine; and there are no separately ratable neurological abnormalities.

2.  As of October 14, 2010, the Veteran has had a tender scar in the lumbar area, associated with his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for status post laminectomy of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2010).

2.  The criteria for a 10 percent rating for scar of the lumbar area from October14, 2010, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

In a May 2005 letter, issued prior to the initial adjudication of the claim, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims, in an October 2006 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the October 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in December 2006 and July 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and SSA treatment records.  Additionally, the Veteran was provided VA examinations in June 2005 and October 2010 for his low back disability, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in October 2010.  

The Board remanded the case in September 2010 to obtain relevant treatment records from the Detroit, Michigan VA Medical Center, and to afford the Veteran another examination to evaluate the severity of his low back disability.  The records were subsequently obtained and associated with the claims file, and the Veteran was afforded a VA examination in October 2010.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2009).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2009).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Evidence

In an August 1971 rating decision, the RO granted service connection for a low back strain, with an evaluation of 40 percent, effective November 24, 1970.

In a January 1974 rating decision, the RO decreased the evaluation for the Veteran's service-connected low back strain to 10 percent, effective December 1, 1973.

The Veteran was hospitalized from July 16, 1976 to August 10, 1976 for treatment for his service-connected back disability, after undergoing a left hemilaminectomy at the lumbosacral joint, with the removal of a large bulging disc.
Consequently, in a November 1976 rating decision, the RO granted a temporary 100 percent rating, based on the Veteran's need for convalescence, effective July 16, 1976.  A 20 percent rating was assigned as of November 1, 1976 for a status post lumbar laminectomy with chronic lumbar strain.

In May 1981, the Veteran underwent surgery for decompression of nerve roots and removal of a herniated disc.

Consequently, in a June 1981 rating decision, the RO granted a temporary 100 percent rating, based on the need for convalescence, effective April 22, 1981.  A 20 percent rating was assigned as of July 1, 1981.

The Veteran's current claim for an increased rating for his service-connected post operative status lumbar laminectomy with chronic lumbar strain was received in May 2005.

In response to his claim, the Veteran was afforded a VA examination in June 2005.  The Veteran complained of dull, aching pain in the low back pain, at a level of 8 out of 10, with no radiation of pain into the legs.  He reported that he took Vicodin for pain, with moderate relief.  He denied any flare-ups or history of weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bowel or bladder complaints or erectile dysfunction.  He walked with a cane and denied the use of a back brace.  He reported that he was able to walk for approximately one block before developing increasing back pain, and reported that he had difficulty driving, grooming, bathing, toileting and dressing himself due to back pain.  He denied any recent history of falls.  He also reported that he stopped working in 2003 as a sales representative for the food industry.

On physical examination, there was a well-healed surgical incision over the inferior aspect of the lumbar spine, with no evidence of infection.  He had tenderness to palpation over the paraspinous muscles of the lumbar spine.  There were no scoliotic deformities and no ankylosing of the lumbar spine.  He demonstrated forward flexion to approximately 60 degrees, with no pain; extension to 20 degrees, with no pain; and right and left lateral flexion to 30 degrees with no pain.  After repetitive motion, there was no pain, fatigue, weakness or lack of endurance noted.  The Veteran had an antalgic-type gait, but there was no guarding or any fixed deformities noted.  

Sensory examination was intact, 2/4 bilaterally in the upper and lower extremities.  Motor examination was intact.  There was no atrophy, and he had good muscle strength and muscle tone.  Reflexes were 2/4.  

X-rays obtained at the time of the examination revealed a previous laminectomy that appeared to be at L4-5, with degenerative changes of the L4-5, L5-S1 intervertebral disc spaces, with osteophyte formation.  

The examiner's diagnosis was status post laminectomy of the lumbar spine, with no major functional impairment.

In a July 2005 rating decision, the RO continued a 20 percent rating for status post laminectomy of the lumbar spine, based on the results from the June 2005 VA examination.

In his August 2006 VA Form 9, the Veteran claimed that except for having him sent for an X-ray, the June 2005 VA examiner never physically examined him, and that many symptoms that he reported during the examination were not included in the report or were misconstrued.  For example, he reported that he experienced a sharp, not dull, pain in his lower back.  He also disputed the examiner's reports that he denied periods of flare-ups or any history of weight loss, fevers, malaise, dizziness or visual disturbance.  He also disputed the examiner's findings that there was no additional limitation of motion or functional impairment.  The Veteran also reported that he did have numbness, weakness and problems with bowel movements, as well as erectile dysfunction (which he claimed he was never asked about).  He also reported that he did not deny the use of a back brace.

During a Social Security Administration examination in August 2005, he complained of constant, long-standing pain in the lower back, which was worse with walking and bending.  He reported that he took Darvocet and Vicodin for pain management.  He reported that his back pain occasionally shot down into his left lower extremity, but denied any weakness or numbness in the lower extremities, any bowel or bladder disturbance and any fever or chills.  He reported that he normally walked with a cane.  The Veteran reported as past history of working in construction for thirty six years, and also as a wholesale food truck driver.  He also reported that he had last worked in March 2003.

On physical examination, he did not use a cane or aid for walking, and he was able to get on and off the table without difficulty.  Gait and stance were normal.  He was able to tandem walk, heel walk and toe walk without difficulty.  He was able to squat to 100 percent of the distance and recover and bend to 50 percent of the distance and recover.  Straight leg raising in the supine position was done to 50 degrees bilaterally, and while sitting, to 30 degrees bilaterally.  Lumbar spine flexion was restricted to 45 degrees, and extenstion was to 15 degrees.  Right and left lateral flexion was to 20 degrees.  

On neurologic examination, sensory functions were intact to sharp and dull gross testing; motor examination revealed fair muscle tone without flaccidity, spasticity or paralysis; and reflexes in the lower extremities were normal.  

The diagnosis was degenerative arthritis of the spine, and the examiner noted that the Veteran had restricted range of motion of the spine and difficulty bending.  He also noted that the Veteran's pain was worse when walking.

Outpatient treatment records from the VA Medical Center in Detroit, Michigan (Detroit VAMC) show that in October 2006, the Veteran complained of chronic back pain that radiated into the left leg.  He also reported that he was not satisfied with his current pain medication and was taking more than the prescribed amount.  The notes also indicate that the Veteran was prescribed a TENS unit.  

During a physical therapy consultation in December 2006, he complained of constant, sharp and dull achy pain to the low back, which was moderate to severe in intensity.  He reported that he was limited in activity, secondary to back pain, knee pain and obesity, and that his pain was alleviated by laying on his side with his knees bent and supported by a pillow.  He also reported some relief from the TENS unit.  In addition, the Veteran claimed that he was only able to walk three blocks due to pain in his back and knees and shortness of breath, and that he lived a very sedentary lifestyle.  

On physical examination, surgical scars were noted on the lumbar area from his past laminectomy.  An increase in lordosis and thoracic kyphosis was noted.  The examiner noted that the Veteran was severely overweight, and that he had 75 percent limitation in range of motion of the trunk, secondary to pain.  The examiner did not indicate what percentage of the limitation of motion applied to flexion, extension and rotation.  The examiner also noted that the Veteran ambulated with a standard, slow-paced gait pattern, and limping was noted on the left lower extremity, secondary to severe osteoarthritis of the left knee joint.  It was noted that no further physical therapy intervention was required at that time.

In a January 2007 Form 646, the Veteran's representative indicated that the Veteran required the use of a cane to ambulate, that he was only able to walk approximately one block before the onset of "essentially incapacitating" pain, that he had difficulty driving, and that he had radiation of pain into the left leg.

VA outpatient treatment records show that in October 2009, the Veteran again complained of chronic low back pain that radiated into his left leg.  

In accordance with the Board's September 2010 remand, the Veteran was afforded his most recent VA examination in October 2010.  He complained of constant, sharp lower back pain, with an intensity of 7 or 8 out of 10, and occasional pain in the left leg.  He reported walking with a cane, but denied the use of a brace.  He reported that activities of daily living were limited and that his work was affected.  He denied any history of acute episodes of excruciating low back pain during the previous twelve months, and reported that rest seemed to help his symptoms.  He also denied any bladder or bowel problems or any history of sexual dysfunction.

On physical examination, he was overweight and walked with a cane rather guardedly.  His posture was good and equilibrium was satisfactory.  His thoracic spine was normally aligned and straight.  There was no scoliosis or kyphosis, and no spasm, tenderness or atrophy.  Muscle tone was good.  There was a midline surgical scar with tenderness in the lumbar area.  Range of motion testing revealed extension to 10 degrees, with pain at the end of motion; flexion to 35 degrees, with pain at the end of motion; right and left lateral flexion to 15 degrees, with pain; and rotation to 0 degrees, with pain.  The examiner noted that there was no additional limitation of motion due to pain, fatigue, weakness or lack of endurance after three repetitions, and no objective evidence of weakness, excess fatigability or incoordination associated with the Veteran's lumbar spine disability.  The examiner also noted that there was evidence of ankylosis of the spine because of the loss of motion due to degenerative changes as well as pain.

Both lower limbs were negative for any neurological deficiency.  In this regard, both limbs were equal in length and there was no muscle atrophy.  Muscle tone was good and sensation was normal to touch and pinprick.  Reflexes were equal and EHL strength was 5/5.  Straight leg raising was 35 degrees on either side, with complaints of back pain, but Lasegue's test was negative.  The examiner also noted that there was no loss of bladder or bowel dysfunction and no evidence of sexual dysfunction.  

The examiner diagnosed a chronic lumbar strain with degenerative disk disease, status post multiple lower back surgeries, based on X-ray evidence of degenerative disk disease of the thoracic and lumbar spines.  He also noted that the functional effect of the Veteran's lumbar spine disability would make him employable in a sedentary capacity, and thus, would not likely impact his ability to obtain and maintain substantially gainful sedentary employment.

Analysis

In order for the Veteran to receive a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, unfavorable of favorable ankylosis of the entire thoracolumbar spine, or separately ratable neurologic disability.  

On VA examination in June 2005, the Veteran reported that he was able to walk for approximately one block before developing increasing back pain, and that he had difficulty driving, grooming, bathing, toileting and dressing himself due to back pain.  However, on physical examination in June 2005, he demonstrated flexion to approximately 60 degrees, with no pain, and the examiner noted that after repetitive motion, there was no pain, fatigue, weakness or lack of endurance noted.  On examination in August 2005, he was able to flex to 45 degrees, and there was no indication that there was additional limitation of motion due to pain.  On VA examination in October 2010, he reported that activities of daily living were limited and that his work was affected by his low back pain.  However, he was able to flex to 35 degrees with pain noted only at the end range of motion.  The examiner also noted that there was no additional limitation of motion due to pain, fatigue, weakness or lack of endurance after three repetitions.  

The Board notes that in his August 2006 notice of disagreement, he insinuated that in contradiction to what he reported on VA examination in 2005, that he experienced flare-ups of back pain, and during VA outpatient treatment in December 2006, he was noted to have 75 percent limitation in range of motion of the trunk, secondary to pain.  However, December 2006 examiner did not specifically indicate what percentage of the limitation of motion applied to flexion, extension and rotation.  Accordingly, the Board finds that these findings are inadequate for rating purposes.

There was no evidence of ankylosis of the thoracolumbar spine on VA examination in June 2005 and treatment records from the Detroit VAMC are also negative for any evidence of ankylosis of the thoracolumbar spine.  During the October 2010 VA examination, the examiner noted that there was evidence of ankylosis of the spine because of the loss of motion due to degenerative changes as well as pain.  However, the Board finds that the Veteran does not have favorable or unfavorable ankylosis of the entire thoracolumbar spine, inasmuch as he retains the ability to move the spine and it has not been shown to be fixed.  

Furthermore, the Veteran has reported using a cane to walk and difficulty walking for prolonged periods of time.  However, he has not alleged, and there is no evidence showing, that he has difficulty walking because of a limited line of vision.  In this regard, the Veteran reported in June 2005 that he walked with a cane.  On physical examination, he walked with an antalgic-type gait, but there was no guarding or any fixed deformities noted.  On examination in August 2005, he did not use a cane or aid for walking; he was able to get on and off the table without difficulty; and gait and stance were normal.  In December 2006, the Veteran claimed that he was only able to walk three blocks, and in the January 2007 VA Form 646, the Veteran's representative reported that the Veteran was only able to walk approximately one block before the onset of "essentially incapacitating" pain.  However, the Veteran also reported in December 2006 that his difficulty walking was not just due to back pain, but also as a result of pain in his knees and shortness of breath.  The December 2006 examiner also noted that the Veteran's symptoms of difficulty ambulating and his slow-paced gait pattern were actually secondary to severe osteoarthritis of the left knee joint.  In October 2010, the Veteran's posture was good and equilibrium was satisfactory.  His thoracic spine was normally aligned and straight, and there was no scoliosis, kyphosis, spasm, tenderness or atrophy noted.

There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted under the general criteria for rating injuries of the spine.

The Veteran has complained on examination and during VA outpatient treatment of low back pain that occasionally travels down into his left leg.  However, on examination in August 2005, he denied any weakness or numbness in the lower extremities, any bowel or bladder disturbance and any fever or chills.  Furthermore, on neurologic examination, sensory functions were intact to sharp and dull gross testing; motor examination revealed fair muscle tone without flaccidity, spasticity or paralysis; and reflexes in the lower extremities were normal.  Most recently, on VA examination in October 2010, despite the Veteran's complaints of occasional pain in the left leg, both lower limbs were negative for any neurological deficiency.  The Board also notes that symptoms related to the Veteran's left leg have also been noted to be secondary to severe osteoarthritis of the left knee joint.  See Social Security Administration records and outpatient treatment records from Detroit VAMC dated December 2006.  Accordingly, the Board finds that there is also no basis for assigning a higher evaluation for any neurologic manifestations of the Veteran's low back disability.  

The Board also finds that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes, as there is no evidence of physician-prescribed bed rest.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, the Board notes that in the September 2006 VA Form 646, the Veteran's representative argued that the Veteran's manifestations of constant, residual pain was akin to incapacitating episodes, and in the January 2007 VA Form 646, the representative reported that the Veteran was only able to walk approximately one block before the onset of "essentially incapacitating" pain.  The Board acknowledges the severity of the Veteran's back pain, but notes that the Veteran himself did not report incapacitating episodes during any of the examinations of record, VA or otherwise, and there is no evidence of record showing that he has been prescribed bed rest by a physician for his back pain.  Furthermore, on VA examination in October 2010, the Veteran denied any history of acute episodes of excruciating low back pain during the previous twelve months.  Accordingly, a higher rating is not warranted under Diagnostic Code 5243.

On VA examination in June 2005, the examiner noted that there was a well-healed surgical incision over the inferior aspect of the lumbar spine, with no evidence of infection.  During his physical therapy consultation in December 2006, the Veteran was noted to have surgical scars on the lumbar area from his past laminectomy.  Most recently, on VA examination in October 2010, the examiner noted that there was a midline surgical scar with tenderness in the lumbar area.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

As the evidence shows that the Veteran has a scar in his lumbar area, associated with the laminectomy performed for his service-connected low back disability, and that the scar has been shown to be tender since his VA examination in October 2010, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 7804, as of October 14, 2010.  

A higher rating is not warranted as the scar does not involve the head, face or neck (hence it could not be rated on the basis of disfigurement), is not deep, and does not cause limitation of motion or limitation of function of the lumbar spine.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by limitation of motion and associated functional limitations.  This symptomatology is contemplated by the rating criteria which have been applied in this case.  

The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2010).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  
No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased rating for status post laminectomy of the lumbar spine is denied.

A 10 percent rating, but no more, is granted for a scar of the lumbar spine area.


REMAND

TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has satisfied each of these requirements.  The Veteran has consistently reported that he is unemployed and that he stopped working around March 2003 due the symptomatology from his low back disability and other service-connected disabilities.  See June 2005 and October 2010 VA examination reports, August 2005 Social Security Administration examination, November 2006 Application for Unemployability, and September 2006 Form 646, submitted in conjunction with his claim.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  During his October 2010 VA examination, the examiner indicated that the Veteran was not working and noted the Veteran's reports that his low back disability affected his employment.  Notwithstanding the Veteran's reports, the examiner opined that the functional effects of the Veteran's lumbar spine disorder would not impact the Veteran's ability to obtain and maintain substantially gainful sedentary employment.  See October 2010 VA examination report.  Accordingly, the RO denied the Veteran's claim for individual unemployability in a January 2007 rating decision.  However, the Board notes that Social Security Administration (SSA) records show that the Veteran has been determined disabled as of March 2003, due to his back disability, osteoarthrosis and other allied disorders.  See SSA Disability Determination dated November 2005 and SSA Award letter received in October 2006.

The Veteran does not currently meet the percentage requirements for TDIU.  38 C.F.R. § 4.16(a); however, VA policy is to grant TDIU, regardless of the percentages, when service connected disability actually renders a Veteran unemployable.  38 C.F.R. § 4.16(b).  Where there is evidence that a Veteran is unemployable by reason of service connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

(The Board notes that the effect of a service-connected disability appears to be measured differently for purposes of extraschedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Specifically, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).)  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU to the Director of VA's Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) (2010).

2.  If entitlement to TDIU remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


